The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-18 are pending in the Claim Set filed 8/9/2021.
Claim 9 has been amended. The new limitation added to amended claim 9 is as follows: ‘wherein the material of which the porous particle is formed is a polymer with poor or no solubility in water.’
Claims 13-18 are newly added. Claims 13-18 are either directly or indirectly dependent on amended claim 9 in the Claim Set filed 8/9/2021.
Claims 1-8 are canceled. 
Applicants elected Group II: claims 9-12, in the reply filed on 3/29/2021. Further, Applicants elected a species (A) resins: PLGA.
Herein, claims 9-18 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The rejection of claims 9-12 under 35 U.S.C. 103(a) as being unpatentable over Healy et al (US20100226990, cited in IDs filed 2/3/2021) [Healy] in view of Morinaga et al (US20180085314, cited in IDS filed 6/23/2020) [Morinaga] and 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites ‘the jetting hole’, however, base claim 9 (Currently Amended) does not recite any jetting hole and it is unclear what is being referenced. Therefore, there is insufficient antecedent basis for this limitation in the claim. It is noted that claim 10 recites a jetting hole having an inner diameter. It appears that claim 11 should depend from claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al (Effect of the Solvent on the Particle Morphology of Spray Dried PMMA, Journal of Materials Science, December 31,2001,p.3759, cited in IDS filed 2/03/2021) [Zhou] in view of Qutachi et al (Injectable and porous PLGA microspheres that form highly porous scaffolds at body temperature, Acta Biomaterialia, p.5090, August, 2014) [Qutachi], Morinaga et al (US20180085314, cited in IDS filed 6/23/2020) [Morinaga] and Ohtani et al (US20090317735, of record) [Ohtani].
Regarding claims 9-12,
Zhou teaches the production of porous polymer (polymethyl methacrylate, PMMA) microparticles by spray drying solutions of the polymers dissolved in a mixed solvent system, e.g., acetone and water, wherein PMMA is a polymer comprising poorly or no solubility in water (Abstract; Figure 1; Section 3.4, p.3763; p.3764, right column, first paragraph; See entire document). Zhou teaches that when water was added to the organic solvents, the physical properties of the particles were changed due to a change in the solubility during the drying process. PMMA porous particles were obtained from a mixed solvent system comprising acetone and water (Figure 11a-c; Table V & p.3764; p.3768, left column), wherein the particle size distribution is shown in Figure 12 (p.3767): SP-37: d = 2.22 µm, and SP-39: d = 1.46 µm. Accordingly, it would be obvious that the acetone and water are 
Zhou differs from the claims in that the document does not teach PLGA as the resin material forming the microparticles, or that the drying apparatus imparts a vibration to the solvent, or that the jetting hole of 1000 µm or less.   
However, Qutachi, Morinaga and Ohtani, as a whole, cure the deficiencies. 
Qutachi teaches porous poly(DL-lactic acid-co-glycolic acid) (PLGA) microspheres are provided comprising the average size of about 84 µm. Qutachi teaches that PLGA is frequently provided in regenerative medicine applications because the degradation rate of the PLGA polymer is capable of being controlled and, moreover, PLGA already has FDA approval for clinical applications. Further, Qutachi teaches a method for providing PLGA microspheres that form solid porous scaffolds at body temperature, creating an injectable system capable of supporting NIH-3T3 cell attachment and proliferation in vitro (Abstract; left column, p.5090; See entire document). While Qutachi teaches porous PLGA particles are provided using a double emulsion process, one of ordinary skill in the art would have obviuosly recognized the benefit and numerous advantages of providing porous PLGA particles, e.g., PLGA has FDA approval and it would be well within the purview of one of ordinary skill in See MPEP 2144.07)
 	Morinaga teaches a method of providing particulate poly(lactic-co-glycolic) acid (PLGA), wherein PLGA is used for drug delivery systems such that PLGA is a highly-biocompatible material capable of sustained-releasing an encapsulated drug and is capable of storing the encapsulated drug for an extended period of time ([0002-0004]; [0023—0025]; See entire document). Morinaga teaches discharging a PLGA solution from at least one discharge hole having an inner diameter of less than 1.0 mm into a poor solvent of the PLGA [0008]. Moreover, Morinaga teaches dissolving PLGA in a mixture solvent such as acetone and ethanol, i.e., reads on co-solvent mixture comprising a good solvent and a poor solvent. Morinaga teaches that the good 
	Ohtani teaches the identical discharger apparatus as described in JP-2008-292976-A (Notably, Ohtani (US20090317735) is the English version of JP-2008-292976), wherein the apparatus includes a droplet generating unit that includes a thin film in which plural nozzles are formed, and an annular vibrating unit that is arranged at a perimeter of a deformable domain of the thin film for vibrating the thin film; a storage unit for storing a toner-containing liquid that includes at least
a resin and a colorant, and for supplying the toner-containing liquid 10 to the droplet generating unit; and a granulating unit for solidifying droplets that are periodically breathed out from the nozzles of the droplet generating unit to form toner particles (Abstract; [0024]; Figures 1-21; See entire document). Moreover, Ohtani teaches that the thin film is efficiently 
Regarding claims 13-18, 
Morinaga teaches that the based particle diameter of 80 nm or less, preferably from 10 to 50 nm, more preferably from 10 to 40 nm, and most preferably from 10 to 30 nm. The average volume-based particle diameter of the particulate PLGA can be measured with a Fiber-Optics Particle Analyzer employing a dynamic light scattering method for measuring thick systems. In accordance with some embodiments of the present invention, the particulate PLGA has an average volume based particle diameter of 80 nm or less. When the average volume-based particle diameter is in excess of 80 nm, the filtration sterilization filter will be easily clogged with the particles. In a case in which the sterilization target is cancer, the average volume-based particle diameter is preferably in the range of from 10 to 30 nm. Moreover, Morinaga teaches that the Relative Span Factor (R.S.F.), wherein the particulate PLGA according to an embodiment of the present invention has a relative span factor (R.S.F.) comprising satisfying the following formula (1): 0 < R.S.F < 1.20 ([0030-0035]; See entire document). Accordingly, it would have been well within the purview of one of ordinary skill >2x, as instantly claimed, in view of the teachings of Morinaga having a reasonable expectation of success. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). As MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. Further, the normal desire of scientists or artisans to provide porous PLGA particles for varied medical applications would provide those skilled in the art the motivation to determine the optimal conditions to provide a method for producing a porous PLGA particles.
Furthermore, Morinaga teaches that the particulate PLGA contains a physiologically active substance, and optionally contains other components, such as a dispersant and an additive, as necessary [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Zhou in accordance with the teaching of Qutachi, Morinaga and Ohtani, as a whole, in order to provide an 
Accordingly, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Zhou, Qutachi, Morinaga and Ohtani, as a whole.

Response to Arguments
Applicants argue that Healy is not merely silent as to its microparticle fonning material Rather, Healy's disclosure is specific to microparticles produced by spray drying small molecular weight materials or polymers which are water soluble. PLGA is a hydrophobic polyrner, and is therefore neither a small molecular weight material, nor a water soluble polymer. The present claims recite that the i:naterial of which the porous particle is formed is a polymer with poor or no solubility in water. Applicants argue that modifying Healy to use PLGA would directly contradict Healy’s specificity for small molecular weight materials and polymers which are water soluble.

Applicant’s arguments have been fully considered but they are not persuasive, because the teachings of Healy are not provided in the above New Grounds of rejection necessitated by Applicant’s claim amendments, therefore, Applicant’s arguments directed to Healy are moot. 

 
Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626